WILBUR K. MILLER, Circuit Judge
(concurring in part and dissenting in part):
I join in the affirmance of Crump’s-conviction, but I dissent from and vigorously protest against the reversal of the-convictions of Oliver, Williams and Mason. The latter three admitted their participation in this unusually vicious sexual assault upon a fourteen-year-old girl, and their guilt was amply proved otherwise.
It is to be presumed that the jury followed the court’s instruction not to consider Crump’s confession as evidence against the other three defendants. Delli Paoli v. United States, 352 U.S. 232, 77 S.Ct. 294 (1957). Anyway, Crump’s. *729brief reference to them could not have been prejudicial, in my opinion, in view •of the fact that their own confessions and •other evidence overwhelmingly established their guilt. I would affirm all four •convictions.